As filed with the Securities and Exchange Commission on November 21, 2008 File No.- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOUTHWEST GAS CORPORATION (Exact name of Registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 5241 Spring Mountain Road P.O. Box 98510 Las Vegas, Nevada (Address of principal executive offices) 88-0085720 (I.R.S. Employer Identification Number) 89193-8510 (Zip Code) SOUTHWEST GAS CORPORATION EMPLOYEES' INVESTMENT PLAN (Full title of the plan) GEORGE C. BIEHL Executive Vice President, Chief Financial Officer and Corporate Secretary Southwest
